DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, which is the parent of claim 6, recites the following:
...a scintillator array having N rows of scintillators and M columns of scintillators, each row of scintillators being arranged in a first direction, each column of scintillators being arranged in a second direction; a first set of photosensors optically coupled to a first surface of the scintillator array, each photosensor of the first set of photosensors extending longitudinally in the second direction so as to be optically coupled to two or more scintillators in the second direction and being optically coupled to two rows of scintillators arranged in the first direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the first set of photosensors; and a second set of photosensors optically coupled to a second surface of the scintillator array, each photosensor of the second set of photosensors extending longitudinally in the first direction so as to be optically coupled to two or more scintillators in the first direction and being optically coupled to two columns of scintillators arranged in the second direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the second set of photosensors... (emphasis added)

That is, each of the first photosensors is coupled to two or more scintillators in the second direction and two rows of scintillators in the first direction and each of the second photosensors is coupled to two or more scintillators in the first direction and two columns of scintillators in the second direction. 

In contrast, claim 6 sets forth:
...wherein an area of a first photosensor of the first set of photosensors is less than a sum of areas of the two columns of scintillators to which the first photosensor is coupled, or an area of a second photosensor of the second set of photosensors is less than a sum of areas of the two rows of scintillators to which the second photosensor is coupled.
	
	There is no proper antecedent basis in the claims for “the two columns of scintillators to which the first photosensor is coupled” and “the two rows of photosensors to which the second photosensor is coupled” because claim 1 sets forth that each of the first photosensors is coupled to two or more scintillators in the second direction and two rows of scintillators rather than “two columns of scintillators” and each of the second photosensors is coupled to two or more scintillators in the first direction and two columns of scintillators rather than “two rows of scintillators.” Applicant has either reversed the coupling/orientation of the first and second photosensors without explicitly redefining them in the claims, or changed the meaning of “two or more scintillators in the second direction” to mean “two columns of scintillators” and “two or more scintillators in the first direction” to mean “two rows of scintillators” without any explicit re-definition in the claims. 
Allowable Subject Matter
Claims 1, 4, 8, 10, 11, 13, 16-19, 21-23, 25, 27, 28, 30, 34, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach a first set of photosensors optically coupled to a first surface of the scintillator array, each photosensor of the first set of photosensors extending longitudinally in the second direction so as to be optically coupled to two or more scintillators in the second direction and being optically coupled to two rows of scintillators arranged in the first direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the first set of photosensors; and a second set of photosensors optically coupled to a second surface of the scintillator array, each photosensor of the second set of photosensors extending longitudinally in the first direction so as to be optically coupled to two or more scintillators in the first direction and being optically coupled to two columns of scintillators arranged in the second direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the second set of photosensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the rejection of claim 6 under 35 U.S.C. §112(b), filed 05/08/2021, have been fully considered but are not persuasive.
Applicant states that the rejection is traversed, but provides no grounds of traversal. Applicant indicates that claim 1 has been amended, but fails to explain how the amendment of claim 1 is related to the rejection of claim 6 (where the amendment of claim 1 fails to address the issue upon which the rejection of claim 6 is based – which is that nowhere in claim 1 is a first photosensor set forth as being coupled to two columns of scintillators nor is a second 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793